 


114 HR 1322 IH: Stop Hiding Congressional Farm Subsidies Act
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1322 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Peters (for himself, Mr. Kind, Ms. Slaughter, Mr. Connolly, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Federal Crop Insurance Act to require the public disclosure of crop insurance premium subsidies made on behalf of Members of Congress and their immediate families, Cabinet Secretaries and their immediate families, and entities of which any such individual or combination of such individuals is a majority shareholder, and to require the public disclosure of the underwriting gains earned by private insurance providers and the business expenses covered by the Federal Government. 
 
 
1.Short titleThis Act may be cited as the Stop Hiding Congressional Farm Subsidies Act. 2.Disclosure of crop insurance premium subsidies made on behalf of Members of Congress and certain other individuals and entitiesSection 502(c) of the Federal Crop Insurance Act (7 U.S.C. 1502(c)) is amended—
(1)in paragraph (2), by adding at the end the following new subparagraph:  (C)Disclosure of subsidies made on behalf of Members of Congress and Cabinet Secretaries (i)Disclosure requiredThe Secretary shall make available to the public, on an annual basis, the following information regarding each individual or entity specified in clause (ii) who obtained a federally subsidized crop insurance, livestock, or forage policy or plan of insurance (other than a catastrophic risk protection plan offered under section 508(b)) during the previous fiscal year:
(I)The name of the individual or entity. (II)The amount of premium subsidy received by the individual or entity from the Corporation for such policy or plan of insurance.
(III)The amount of any Federal portion of indemnities paid to the individual or entity in the event of a loss during that fiscal year under the policy or plan of insurance. (ii)Covered individualsThis subparagraph applies with respect to the following:
(I)Members of Congress and their immediate families. (II)Cabinet Secretaries and their immediate families.
(III)Entities of which any individual described in clause (i) or (ii), or a combination of such individuals, is a majority shareholder.; and (2)by adding at the end the following new paragraph:

(5)Disclosure of benefits for private insurance providersNotwithstanding paragraph (1) or any other provision of law, the Secretary shall make available to the public, on an annual basis, the following information regarding each private insurance provider, by name: (A)The underwriting gains earned through participation in the federally subsidized crop insurance program.
(B)The amount paid under this subtitle for administrative and operating expenses, any Federal portion of indemnities and reinsurance, and any other purpose..  